Van Brunt, P. J.,
(dissenting.) I cannot concur in the conclusion to which Mr. Justice Daniels has arrived in this case. It is clear that nothing which was done in respect to this policy vested any interest in the children of the assured unless there was a delivery of the papers. In re Crawford, 113 21. Y. 560, 21 21. E. Rep. 692. There is no finding that there ever was a delivery of the papers; and, as the case does not state that it contains all the evidence, we must take the findings of the fact as stating the true facts. In fact the learned justice who tried the cause refused so to find. The mere fact that the testator, previous to his death, delivered to the plaintiff the key to his safe-deposit box, in which box these papers were, together with an order for the delivery of said box, showed no intention to deliver, by that act, these papers. It is not claimed that the plaintiff could claim any of the rest of the contents of the box because of this alleged delivery, and how is any distinction to be made? Besides, as has been already said, there is no finding that the papers in question were ever delivered, which is essential to the plaintiffs’ success. Judgment should be affirmed, with costs.